Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Amended claims 1, 6-8, 11-12, and 33-34, are pending and under consideration by the Examiner.
	Claims 2-5, 9-10, 13, and 35 have been canceled.
Claims 14-32 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.
 
3.	Receipt of Applicant's arguments and amendments filed on 3/2/2022 is acknowledged.
  
4.	The following previous rejections and objections are withdrawn in light of applicants amendments filed on 3/2/2022:
(i)	the rejection of claim 3  under 35 U.S.C. 112(b);
(ii)	the rejection of claims 1-3, 6-12, and 33-35 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, scope of enablement;
 (iii)	the rejection of claims 1-3, 6, 7, 9-12, 33-35 under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Wong et al (US 20110263828);
(iv)	the rejection of claims 1-3, 6, 7, 9-12, 33, and 34 under 35 U.S.C. 103 as obvious over Wong et al (US 20110263828); and
(v) 	the rejection of claims 1-3, 6, 7, 9-12, and 33-35 under 35 U.S.C. 103 as being unpatentable over Wong et al (US 20110263828), in view of Chen et al (Electrophoresis, 2008, 29:4993-5002).

et al (US 20110263828).

Information Disclosure Statement
6. 	The information disclosure statement (IDS) submitted on 3/2/2022 is in compliance with the provisions of 37 CFR 1.97 and has been considered by the examiner.
Applicant is reminded of their duty to disclose to the Office all information known to the person to be material to patentability as defined in 37 CFR 1.56.  As stated therein, “[e]ach individual associated with the filing and prosecution of a patent application has a duty of candor and good faith in dealing with the Office, which includes a duty to disclose to the Office all information known to that individual to be material to patentability as defined in this section”.  

7.	An Examiner's Amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 C.F.R. § 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.
	Authorization for this Examiner's Amendment was given in a telephone interview with Amy E. Bathke on 3/17/2022.

8.	The application has been amended as follows:

IN THE CLAIMS:

Cancel claims 14-32 without prejudice.

9.	Claims 1, 6-8, 11-12, and 33-34 are allowable.


Advisory Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Prema Mertz whose telephone number is (571) 272-0876. The examiner can normally be reached on Monday-Friday 7:00-4:30PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on (571) 272-0857.  Official papers filed by fax should be directed to (571) 273-8300.  Faxed draft or informal communications with the examiner should be directed to (571) 273-0876.  Information regarding the status of an application may be obtained from the Patent application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


					/PREMA M MERTZ/                                                            Primary Examiner, Art Unit 1646